BIJUR, J.
This case was placed upon the calendar and noticed for trial by plaintiff five years after issue joined, and long after junior issues had been tried. Defendant waited for about a year thereafter before making this motion. Plaintiff claims that defendant is barred by laches from succeeding on this motion. All, however, that can be maintained on that score is that the court should have taken defendant’s delay into consideration; and I see no reason for disturbing the judge’s exercise of his discretion under the circumstances.
The order should be affirmed, with $10 costs and disbursements.
PAGE, J., concurs.